Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed  February 8, 2022.

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,299,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the ascorbic acid and sodium ascorbate are base washes, the claims contain the garment templates, digital design tools, product code identifiers, laser finishing machines and laser heads which burn wear patterns into the garments. Treating more than a first and second garment is obvious as this is a commercial product for treating thousands of pairs of jeans designed by consumers to be sold. Using different washes to produce different custom garments is obvious as each consumer will design the jeans they purchase to their own individual designs specifications. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No.11,484,080. Although the claims at issue are not identical, they are not patentably distinct from each other the claims contain the garment templates, digital design tools, product code identifiers, laser finishing machines and laser heads which burn wear patterns into the garments and multiple garments with product code identifiers are taught. Treating more than a first and second garment is obvious as this is a commercial product for treating thousands of pairs of jeans designed by consumers to be sold. Using different washes to produce different custom garments is obvious as each consumer will design the jeans they purchase to their own individual designs specifications. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,241,055. Although the claims at issue are not identical, they are not patentably distinct from each other because other the claims contain the garment templates, digital design tools, product code identifiers, laser finishing machines and laser heads which burn wear patterns into the garments and multiple garments with product code identifiers are taught. 

Allowable Subject Matter
The claims were searched and while the closest prior art of record, Schimper (US 2018/0291553) in view of Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) and Costin Jr. (US 2016/0263928), teach systems for treating garments using base washes, design tools with editing features, computer screen display of photorealistic visualization and laser finishing of the indigo dyed fabrics, the prior art do not teach or fairly suggest applicant’s digital design tool which is defined as the pseudocode computer program described in applicant’s US patent application 62/579,863 Table A, paragraph 0112,  incorporated in the instant application by reference (paragraph 0093 of applicant’s specification). 
The pseudocode computer program is as follows: 

    PNG
    media_image1.png
    205
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    601
    media_image2.png
    Greyscale

	The digital design tool which is applicant’s inventive feature is defined by applicant in terms of algorithm or pseudocode in only one location in applicant’s specification (paragraph 0093) through the incorporation by reference of US patent application 62/579,863 Table A, paragraph 0112, therefore this is how the examiner defined or interpreted the digital design tool structure which is the basis for indicating the claims allowable after the double patenting rejections are resolved. The prior art do not teach or fairly suggest applicant’s pseudocode computer program recited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761